DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed May 17, 2022 has been entered with the RCE filed June 7, 2022. Claims 1-5, 9-13, and 15-19, 21-25 are pending in the application. Claims 6-8, 14, and 17 have been canceled. Claims 1, 3, 9, 13, 15, and 17 have been amended. Claims 21-25 are new. The independent claims are claims 1, 13, 15, and 21.
The Remarks filed May 17, 2022 have been fully considered. The applicant correctly states on page 12 of the Remarks that claims 8 and 14 were indicated as potentially allowable in the last Detailed Action, which was the Final Rejection dated February 17, 2022. The applicant also states that these claims have now been incorporated into claims 1 and 13, respectively. Yet claim 8 of the claims examined in the last Detailed Action was only 3 lines long—just 22 words—while the amendment to claim 1 totals ten lines with additional smaller amendments, including removing words and phrases. This includes the phrase “first obstacle” and “second obstacle” inserted into the clause taken from claim 8. 
Claim 14 was rejected under 35 U.S.C. § 112(a) in the last Detailed Action. In the last Detailed Action, on page 5, the examiner recommended going back to the original language in part of claim 14. Instead of amending back to “the first road segment” the applicant has amended the claim to read “for each of the pairs of connected road segments”. All these changes will be examined in this Detailed Action. 
The applicant has now canceled claim 14, though states on page 12 of the Remarks that much of its content is now in claim 13. Claim 13 now recites in part “adjusting a speed limit for a first road segment of the given pair of connected road segments.” Paragraph 0049 teaches that the vehicle is “traversing the road segment sn…to road segment sm.” When doing so, the server determines “for each (sn, sm) tuple representing adjacent road segments, whether the difference between the maximum allowed vehicle 102 speed values for these segments vn-vm exceeds a threshold difference”. In other words, can the vehicle brake sufficiently when going from vn to vm? “If the difference between speed limits exceeds the threshold different” the server “adjust vn to ensure a smooth transition between subsequent segments.” In one reasonable scenario that fits this teaching, a server could realize that a vehicle may need to brake severely when moving from segment vn to vm, i.e. entering segment vm. To avoid that, the vehicle may brake more when entering segment vn. 
Claim 13 uses the term “pairs of connected road segments” and a “given pair of road connected segments” and a “given pair of connected road segments”. The examiner interprets this has having support in paragraph 0049 and that a “pair of road connected segments” and a “pair of connected road segments” means the same thing and means “adjacent road segments”. Any interpretation that the pairs are not adjacent would lack written description and not be reasonable because the segments would not be “connected” as a “pair”. Therefore, the examiner withdraws the 35 USC 112(a) rejection made in the last Detailed Action. 
Due to applicant amendments the grounds for rejection have changed. Please see rejections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 9-11, 15-16, 18-19, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US2019/0318620 A1) in view of Cohen (US2017/0371345 A1), in further view of Ferguson et al. (WO2019/023589 A1), in further view of Cheng et al. (US Provisional Patent Application 62/672,557). 
Note that much, if not all, of what is in Cheng’s provisional application is incorporated into U.S. Patent 10,663,977 B2, which incorporates the provisional application in full by references (see col. 1, lines 7-9). Yet the provisional patent application is cited in this rejection and attached to this Detailed Action because the provisional application has an earlier priority date then the present application. Also, citing the provisional application directly, rather than the patent, removes any doubt that could arise about whether all the contents of the patent were supported by the provisional application and thus share the provisional application’s priority date.

Regarding claim 1, Yang teaches: 
A method for operating a vehicle comprising: 
establishing, by a vehicle, a connection with a remote support server for enabling a teleoperation session in which the vehicle is controlled by a remote teleoperator (the specification of the present application, paragraph 0040, teaches that a vehicle can be “teleoperated by a human or computer agent”. This means that teleoperator can be a human or a computer. Therefore, in the absence of prefacing the term “teleoperator” with “human,” as in done in claim 11, the term “teleoperator” will be interpreted as either a human or a computer. With that in mind, see Yang, Fig. 1 in which a vehicle platform, item 103a, is connected via a network 105 to a centralized server 101 containing a traffic management engine 120a. Other traffic management engines are also connected to vehicle platform 103a.); 
receiving during the teleoperation see Yang Fig. 2 for the remote traffic management engine 120 having a “vehicle dynamics controller” 228. See paragraph 0043 for the vehicle dynamics controller doing just that, controlling the dynamics of the vehicle. The controller 228 creates “sets of instructions” that the vehicle’s processor 115 executes. See paragraph 0077 for the vehicle dynamics controller 228 providing “action control instructions to all connected vehicles”.); 
obtaining a depth map indicative of respective distances to objects in an environment of the vehicle (see Yang paragraph 0028 for an ECU that implements “dynamic road map generation and updates” and provides the map to other units. See paragraph 0034 for a vehicle platform 103 that takes image sensor data and identifies roads, buildings, and “static road objects, and/or dynamic road objects” such as vehicles. See paragraph 0033 for these sensors also including “distance sensors.” See paragraph 0059 for a connected vehicle sharing all this sensor information, including distance-to-object information, with the traffic management engine 102.); 

identifying a mobile obstacle zone based on lane boundaries associated with a vehicle trajectory (see Yang paragraphs 0009 and 0010 for a method involving identifying “two or more lanes” that provide “movement options” for vehicle. See also paragraph 0048); 
receiving sensor data from a sensor array indicative of a vehicle motion state (see Yang Fig. 4C and paragraph 0054 for receiving lane information and other vehicle location and dynamic information); 2
determining, based on the vehicle motion state, a set of obstacles including the mobile obstacle and the static obstacle, a speed limit for limiting speed of the vehicle during the teleoperation session that enables safe teleoperation of the vehicle (here and elsewhere the examiner has double crossed out a clause to clearly show what the examiner believes Yang does and does not teach. The examiner believes that this will create a clear prosecution record in the interest of compact prosecution. With that in mind, see Yang paragraph 0082 for a vehicle that can be “actively controlled” in a “conflict zone.” The vehicle can be “instructed to travel at a certain speed…accelerate up to the posted speed limit, maintain a certain speed, etc.” This “etc” undoubtably includes: slow down. Paragraph 0082 teaches that a certain speed is desired from a vehicle. The vehicle is  therefore “actively controlled” and in some cases instructed to go the “speed limit.” Paragraph 0080 teaches that, if there are no other vehicles (dynamic obstacles) and no red lights, a vehicle is instructed to go at vf, which is the speed limit. Paragraph 0083 further teaches that a vehicle can go “at the posted speed limit”. See paragraphs 0096-0097 for a system determines an “advisory speed limit” for a vehicle, and the vehicle can go “equal to or lower than the advisory speed limit”.); 
Yet Yang does not appear to explicitly teach:
identifying clusters of adjacent points in the depth map;
collapsing the clusters into obstacles;
determining based on coordinates of the clusters, whether the obstacles are within the mobile obstacle zone;
classifying at least a first obstacle as a mobile obstacle responsive to determining that the first obstacle is within the mobile obstacle zone;
classifying at least a second obstacle as a static obstacle responsive to determining that the second obstacle is outside the mobile obstacle zone; 
obtaining network latency information indicative of latency introduced under detected or predicted network conditions that affects a time for the sensor data to be transmitted to the remote support server and for the control signals to be transmitted from the remote support server to the vehicle during the teleoperation session; 
determining, based on the vehicle motion state, the network latency information, and a set of obstacles including the mobile obstacle and the static obstacle, a speed limit for limiting speed of the vehicle during the teleoperation session that enables safe teleoperation of the vehicle;
determining if the vehicle is operating above the speed limit; and 
initiating a remedial action responsive to the vehicle operating above the speed limit.  
However, Cohen teaches:
identifying clusters of adjacent points in the depth map (according to the specification of the present application, paragraph 0034, the cluster of adjacent points are parts of discrete obstacles. It is well known in the art that this is how vehicle camera systems that perform object detection, edge detection, and object classification work. For one example, see Cohen paragraph 0110 a vehicle camera that obtains pixel data. See paragraph 0159 for using pixel data to detect hazards. See paragraph 0182 for detecting vehicles. See paragraphs 0203 and 0216 for associating pixels with coordinates. See the discussion from paragraph 0208 to 0219 for using adjacent points or pixels in an image along with a neural network, to identify objects.);
collapsing the clusters into obstacles (according to the specification of the present application, paragraph 0035, this can mean that a leading vehicle is represented by a line of its rear bumper, while a trailer vehicle is presented by a line of its front bumper. See Cohen, Fig. 12B and paragraph 0222 and Fig. 14, step 1408 for a system that identifies various lines of objects.);
determining based on coordinates of the clusters, whether the obstacles are within the mobile obstacle zone (according to the specification of the present application, paragraph 0035, this can mean determining if the edge points of the bumpers overlap the mobile obstacle zone, which is basically the road, as demarcated by the lane markings. See Cohen paragraphs 0228-0230 for determining if the door is opening into the travel lane of a vehicle and then changing the vehicle’s trajectory as a result.);
classifying at least a first obstacle as a mobile obstacle responsive to determining that the first obstacle is within the mobile obstacle zone (the specification of the present application, paragraph 0035, and this claim, essentially teach that a leading vehicle can be represented by a line. Then, if the line overlaps with a mobile obstacle zone (road), the vehicle is classified as a mobile obstacle. If not, the line and thus the vehicle is classified as a static object. This could reasonable mean that cars located on the part of the road meant for driving can be identified and classified as mobile obstacles, while cars in marked parking spaces, for example, alongside the part of the road meant for driving are still identified as cars, yet they are classified as static obstacles. With that in mind, see Cohen paragraphs 0228-0230 for determining if a vehicle is moving and how fast. See Cohen paragraphs 0228-0230 for classifying a line, which is the edge of a door of a vehicle, as moving and adjusting a host vehicle trajectory accordingly. When the line, which is the edge of a door of another vehicle, moves into the driving lane of a host vehicle, the host vehicle recognizes the line as moving and adjusts the host vehicle’s trajectory to avoid the moving obstacle.);
classifying at least a second obstacle as a static obstacle responsive to determining that the second obstacle is outside the mobile obstacle zone (according to paragraph 0049 and Fig. 5 of the specification of the present application, the overall system adjusts the speed limit of the vehicle based on at least whether the vehicle can “avoid colliding with a static obstacle.” In other words, it is not that the static obstacles are ignored. Rather, they are included in the speed limit calculation. That is why claim 1 recites in part “including the mobile obstacle and the static obstacle”. Furthermore, even if an obstacle is classified as “static” that does not necessarily mean that the obstacle does not move. Paragraph 0022 states plainly that obstacles that “intersect the predicted trajectory of the vehicle” can include “other vehicles, pedestrians, light poles or building facades”. Light poles and building facades cannot reasonably be considered moving objects, yet they may be in the trajectory of a vehicle and therefore classified as a “mobile obstacle” (until, it seems, the vehicle decides to slow down and pick a different steering angle). (Note that claim 1 defines “mobile obstacles as “within the mobile obstacle zone” defined as within the “lane boundaries associated with a vehicle trajectory”.) Therefore, claim 1 can broadly and reasonably be interpreted to mean, in part, that obstacles outside the roadway are named one thing, and obstacles inside the roadway are named another, and both are taken into account when determining the speed limit of the host vehicle. This can be shortened even further to say that claim 1 teaches in part that obstacles are identified and taken into account when determining the speed limit of the host vehicle. Reading the claim in this reasonable way makes the claim broader than reading it as teaching that anything detected inside the roadway is actually dynamic. Rather, the terms “static” and “mobile” in the claims are defined by the applicant and this definition does not necessarily restrict the objects to actually being static or mobile as those terms would normally be understood. A stationary or dynamic object inside the roadway will be classified by the system as a “mobile object”. A stationary or dynamic object outside the roadway will be classified by the system as a “static object”. The system will use these objects to adjust the speed limit of the vehicle. Therefore, any art that teaches classifying objects inside and outside the roadway, and then using those classifications to adjust a vehicle speed may potentially read on this clause. With all that in mind, see Cohen paragraph 0228 and Figs. 12B and 14 for a system that detects a door edge of a parked vehicle. In paragraphs 0229-0230, if the door edge begins to extend away from the parked vehicle that will be understood as a door opening and the system will respond by engaging in “a lane shift, a change in acceleration, and the like.” The vehicle may decelerate. Note that this is in the context of Fig. 9 in which a road 902 is detected with stationary and dynamic vehicles. See paragraph 0190 for detecting “parked and moving vehicles” and making navigational changes accordingly.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yang, to add the additional features of identifying clusters of adjacent points in the depth map; collapsing the clusters into obstacles; determining based on coordinates of the clusters, whether the obstacles are within the mobile obstacle zone; classifying at least a first obstacle as a mobile obstacle responsive to determining that the first obstacle is within the mobile obstacle zone; classifying at least a second obstacle as a static obstacle responsive to determining that the second obstacle is outside the mobile obstacle zone, as taught by Cohen. The motivation for doing so would be to avoid a hazardous condition, such as a collision, as recognized by Cohen. That is why Cohen seeks to avoid the door or other moving object (see Fig. 14, step 1412).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
Yet Yang and Cohen do not explicitly further teach:
determining if the vehicle is operating above the speed limit;
initiating a remedial action responsive to the vehicle operating above the speed limit;
obtaining network latency information indicative of latency introduced under detected or predicted network conditions that affects a time for the sensor data to be transmitted to the remote support server and for the control signals to be transmitted from the remote support server to the vehicle during the teleoperation session; and
determining, based on the vehicle motion state, the network latency information, and a set of obstacles including the mobile obstacle and the static obstacle, a speed limit for limiting speed of the vehicle during the teleoperation session that enables safe teleoperation of the vehicle;
However Ferguson teaches:
determining if the vehicle is operating above the speed limit (see paragraph 0007 for determining a hazard condition. See 0014 for the hazard condition being exceeding a speed limit); and 
initiating a remedial action responsive to the vehicle operating above the speed limit (see paragraph 0014. See also paragraph 0148).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yang and Cohen. to add the additional features of determining if the vehicle is operating above the speed limit; and initiating a remedial action responsive to the vehicle operating above the speed limit, as taught by Ferguson. The motivation for doing so would be to avoid a hazardous condition, as recognized by Ferguson (see paragraph 0014). Overall, Ferguson seeks to avoid hazardous conditions, such as at intersections with stop lights or stop signs, and to avoid collisions (see paragraphs 0009-0013). This dovetails well with Yang who teaches controlling vehicle speed, acceleration, and movement at intersections, and to maintain a speed or follow a speed limit, in order to also avoid collision. This is shown in the final bullet point rejected with Yang.
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
Yet Yang, Cohen, and Ferguson do not appear to explicitly further teach:
obtaining network latency information indicative of latency introduced under detected or predicted network conditions that affects a time for the sensor data to be transmitted to the remote support server and for the control signals to be transmitted from the remote support server to the vehicle during the teleoperation session; 
determining, based on the vehicle motion state, the network latency information, and a set of obstacles including the mobile obstacle and the static obstacle, a speed limit for limiting speed of the vehicle during the teleoperation session that enables safe teleoperation of the vehicle;
However, Cheng teaches:
obtaining network latency information indicative of latency introduced under detected or predicted network conditions that affects a time for the sensor data to be transmitted to the remote support server and for the control signals to be transmitted from the remote support server to the vehicle during the teleoperation session (see paragraph 0024 for a system that builds a historical cellular network performance map containing information on cellular network performance, “specifically, latency.” The map is then used “to predict cellular network performance along this roadway segment and to adjust tele-operator event sensitivities, data transmission allocation, and/or motion planning functions, etc. based on the cellular network performance predictions”. See paragraph 0005 for the performance of the cellular network being related to the “transmitting sensor data to a remote server” and commands being “received from a tele-operator”.); 
determining, based on the vehicle motion state, the network latency information, and a set of obstacles including the mobile obstacle and the static obstacle, a speed limit for limiting speed of the vehicle during the teleoperation session that enables safe teleoperation of the vehicle (see paragraphs 0024 and 0005. See paragraph 0019 for detecting surrounding “objects” and determining a “navigational action—such as including…road speed, acceleration, or deceleration”. See paragraph 0041 for “reducing a maximum absolute or relative speed of the autonomous vehicle as local cellular network performance degrades”. See paragraph 0042 for when latency increases, the autonomous vehicle can reduce its speed in order to decrease a distance traversed by the autonomous vehicle over a period of time from transmission of sensor data by the autonomous vehicle to receipt of these data at the tele-operator portal, thereby reducing impact of this latency.” See paragraph 0013 for this being “to avoid a collision”.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yang, Cohen, and Ferguson, to add the additional features of obtaining network latency information indicative of latency introduced under detected or predicted network conditions that affects a time for the sensor data to be transmitted to the remote support server and for the control signals to be transmitted from the remote support server to the vehicle during the teleoperation session; and determining, based on the vehicle motion state, the network latency information, and set of obstacles, a speed limit for limiting speed of the vehicle during the teleoperation session that enables safe teleoperation of the vehicle, as taught by Cheng. The motivation for doing so would be to avoid a collision, as recognized by Cheng (see paragraph 0013). 
This combination is especially obvious because Cheng at least teaches toward what Yang teaches. Yang also recognizes latency by teaching in paragraph 0024 that wireless communication between a vehicle and a network can have “considerable transmission latency.” Furthermore, Ferguson seeks to avoid hazardous conditions, such as at intersections with stop lights or stop signs, and to avoid collisions (see paragraphs 0009-0013). This dovetails well with Yang who teaches controlling vehicle speed, acceleration, and movement at intersections, and to maintain a speed or follow a speed limit, in order to also avoid collision. This is shown in the final bullet point rejected with Yang.
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
The examiner does not view this four reference rejection as a weakness because the claim includes teachings in several disparate areas such as teleoperation, object classification, speed limits, object classification, and network latency.  
Regarding claim 2, Yang, Cohen, Ferguson, and Cheng teach the method of claim 1.
Yet Yang, Cohen, and Cheng do not appear to explicitly further teach:
A method wherein initiating the remedial action comprises: 
sending a notification to the remote support server indicating that the vehicle is exceeding the speed limit.  
However, Ferguson teaches:
A method wherein initiating the remedial action comprises: 
sending a notification to the remote support server indicating that the vehicle is exceeding the speed limit (see paragraph 0017 for a remote teleoperating system. See paragraph 0020 for it receiving information about hazardous conditions from a vehicle. See paragraph 0026 for the hazard conditions including exceeding a speed limit.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yang, Cohen, Ferguson, and Cheng to add the additional features of sending a notification to the remote support server indicating that the vehicle is exceeding the speed limit, as taught by Ferguson. The motivation for doing so would be to avoid a hazardous condition, as recognized by Ferguson (see paragraph 0014). Overall, Ferguson seeks to avoid hazardous conditions, such as high speeds (see paragraphs 0009-0013). This dovetails well with Yang who teaches controlling vehicle speed, acceleration, and movement at intersections, and to maintain a speed or follow a speed limit, in order to also avoid collision. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 4, Yang, Cohen, Ferguson, and Cheng teach the method of claim 1.
Yang further teaches:
A method wherein initiating the remedial action comprises: 
automatically limiting the speed of the vehicle to the speed limit (according to paragraphs 0043 and 0045 the “controlling agent,” which can control the speed of the vehicle, can be the remote support server 101, which is external to the vehicle, or the safety computational unit 110, which is part of the vehicle. See Yang, paragraph 0082 for a vehicle that can be “instructed to travel at a certain speed…accelerate up to the posted speed limit, maintain a certain speed, etc.” Paragraph 0080 teaches that, if there are no other vehicles (dynamic obstacles) and no red lights, a vehicle is instructed to go at vf, which is the speed limit. Paragraph 0083 further teaches that a vehicle can go “at the posted speed limit”. Paragraphs 0096-0097 further make clear that the vehicle controller often wants the vehicle to travel at a particular speed limit.).  

Regarding claim 5, Yang, Cohen, Ferguson, and Cheng teach the method of claim 1.
Yang further teaches:
A method wherein obtaining the depth map comprises: 
obtaining sensing data from the sensor array representing an environment of the vehicle (see paragraph 0025); and 
generating the depth map based on the sensing data (note that claim 1 states that a “depth map” is “indicative of respective distances to objects in an environment of the vehicle”. See paragraph 0028 for an ECU that implements “dynamic road map generation and updates” and provides the map to other units. See paragraph 0034 for a vehicle platform 103 that takes image sensor data and identifies roads, buildings, and “static road objects, and/or dynamic road objects” such as vehicles. See paragraph 0033 for these sensors also including “distance sensors.” See paragraph 0059 for a connected vehicle sharing all this sensor information, including distance-to-object information, with the traffic management engine 102.)


Regarding claim 9, Yang, Cohen, Ferguson, and Cheng teach the method of claim 1.
Yang further teaches:
A method wherein determining the speed limit comprises: 
modeling a trajectory of the vehicle at a sequence of time points based on the sensor data (see Figure 4B for a trajectory p1 for a vehicle 406.); 
modeling positions of the obstacles at each of the time points (see Figure 4B for a trajectory p1 for a vehicle 406 and other vehicles, item 404 driving at trajectory p5. See Fig. 4C for vehicles with different trajectories coming into conflict. See paragraphs 0047-0051 for determining paths, p, based on intersection characteristics and obstacle characteristics, which includes other vehicles and lane boundaries.); and 
determining the speed limit in part based on the modeled trajectory of the vehicle and the modeled positions of the set of obstacles at each of the time points (see paragraphs 0096-0097 for a system determines an “advisory speed limit” for a vehicle. The vehicle can go “equal to or lower than the advisory speed limit”. In those paragraphs, the system has already determined the desired trajectory of the vehicles and determined that they are “compatible,” meaning a collision will not occur. Therefore, the trajectories have been determined. The speed limit over which to travel at that trajectory is then assigned.).  

Regarding claim 10, Yang, Cohen, Ferguson, and Cheng teach the method of claim 1.
Yet Yang, Cohen, and Ferguson do not further teach:
A method wherein determining the speed limit comprises modeling at least one of: 
a deceleration time of the vehicle; 
an estimated reaction time of the remote teleoperator; and 
a cooldown period.  
However, Cheng teaches:
A method wherein determining the speed limit comprises modeling at least one of: 
a deceleration time of the vehicle (see paragraph 0041 for “reducing a maximum absolute or relative speed of the autonomous vehicle as local cellular network performance degrades”. See paragraph 0042 for when latency increases, the autonomous vehicle can reduce its speed in order to decrease a distance traversed by the autonomous vehicle over a period of time from transmission of sensor data by the autonomous vehicle to receipt of these data at the tele-operator porta, thereby reducing impact of this latency.”); 
an estimated reaction time of the remote teleoperator; and 
a cooldown period.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yang, Cohen, Ferguson, and Cheng to add the additional features of a method wherein determining the speed limit comprises modeling at least one of: a deceleration time of the vehicle, as taught by Cheng. The motivation for doing so would be to avoid a collision, as recognized by Cheng (see paragraph 0013). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 11, Yang, Cohen, Ferguson, and Cheng teach the method of claim 10.
Yet Yang, Cohen, and Ferguson do not further teach:
A method wherein modeling the estimated reaction time of the remote teleoperator comprises: modeling at least one of 
a camera exposure time, 
a video frame onboard processing time, 
a video frame transmission time, and 
an estimated human teleoperator response time.  
However, Cheng teaches:
A method wherein determining the speed limit comprises modeling at least one of: 
a camera exposure time, 
a video frame onboard processing time, 
a video frame transmission time (see paragraph 0048 fir a system that “predicts” cellular network performance. See paragraph 0031 for determining that video feeds at an uncompressed level will be too much for a high-latency cellular network so the system switches to transmitting compressed video.), and 
an estimated human teleoperator response time.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yang, Cohen, Ferguson, and Cheng to add the additional features of a method wherein determining the speed limit comprises modeling at least one of: as taught by Cheng. The motivation for doing so would be to avoid a collision, as recognized by Cheng (see paragraph 0013). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 15, Yang teaches:
A non-transitory computer-readable storage medium storing instructions for operating a vehicle, the instructions when executed by a processor (see Fig. 1. All the “engines’ shown are CPUs.) causing the processor to perform steps including (for the rejection of all of bullets of this claim, please see the rejection of claim 1, which is substantially similar): 
establishing, by a vehicle, a connection with a remote support server for enabling a teleoperation session in which the vehicle is controlled by a remote teleoperator; 
receiving during the teleoperation session, control signals from the remote support server for controlling motion of the vehicle; 
obtaining a depth map indicative of respective distances to objects in an environment of the vehicle; 

identifying a mobile obstacle zone based on lane boundaries associated with a vehicle trajectory; 
identifying clusters of adjacent points in the depth map;
collapsing the clusters into obstacles;
determining based on coordinates of the clusters, whether the obstacles are within the mobile obstacle zone;
classifying at least a first obstacle as a mobile obstacle responsive to determining that the first obstacle is within the mobile obstacle zone; 
classifying at least a second obstacle as a static obstacle responsive to determining that the second obstacle is outside the mobile obstacle zone; 
receiving sensor data from a sensor array indicative of a vehicle motion state; 
obtaining network latency information indicative of latency introduced under detected or predicted network conditions that affects a time for the sensor data to be transmitted to the remote support server and for the control signals to be transmitted from the remote support server to the vehicle during the teleoperation session; 
determining, based on the vehicle motion state, the network latency information, and a set of obstacles including the mobile obstacle and the static obstacle, a speed limit for limiting speed of the vehicle during the teleoperation session that enables safe teleoperation of the vehicle; 
determining if the vehicle is operating above the speed limit; and initiating a remedial action responsive to the vehicle operating above the speed limit.

Regarding claim 16, Yang, Cohen, Ferguson, and Cheng teach the non-transitory computer-readable storage medium of claim 15.
Yet Yang, Cohen, and Cheng do not appear to explicitly further teach:
A non-transitory computer-readable storage medium, wherein initiating the remedial action comprises: 
sending a notification to the remote support server indicating that the vehicle is exceeding the speed limit. 
However, Ferguson teaches:
A non-transitory computer-readable storage medium, wherein initiating the remedial action comprises: 
sending a notification to the remote support server indicating that the vehicle is exceeding the speed limit (for the rejection of this bullet of this claim, please see the rejection of claim 2, which is substantially similar).  

Regarding claim 18, Yang, Cohen, Ferguson, and Cheng teach the non-transitory computer-readable storage medium of claim 15. For the rest of the rejection see the rejection of claim 4, since it is substantially similar to this claim. 

Regarding claim 19, Yang, Cohen, and Cheng teach the non-transitory computer-readable storage medium of claim 15. For the rest of the rejection see the rejection of claim 5, since it is substantially similar to this claim. 

Regarding claim 22, see the rejection of claim 9, which is substantially similar. 

Regarding claim 23, see the rejection of claim 10, which is substantially similar. 

Regarding claim 24, see the rejection of claim 11, which is substantially similar. 


Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Cohen, in further view of Ferguson in further view of Cheng in further view of Herbach et al. (U.S. Pat. No. 9,008,890 B1).

Regarding claim 3, Yang, Ferguson, and Cheng teach the method of claim 1.
Yet Yang, Cohen, Ferguson, and Cheng do not appear to explicitly further teach:
A method wherein initiating the remedial action comprises: 
determining, based on the vehicle motion state and the set of obstacles, a range of vehicle kinematic parameters that can be applied to avoid the collision with the set of obstacles; and 
providing the range to the remote support server to enable the remote support server to generate a representation of the range of vehicle kinematic parameters on a display of a workstation operated by the remote teleoperator.  
However, Herbach teaches:
determining, based on the vehicle motion state and the set of obstacles, a range of vehicle kinematic parameters that can be applied to avoid a collision with the set of obstacles (according to the specification of the present application, paragraph 0020, “kinematic parameters” can include at least steering angle, speed, and trajectory. What this claim limitation is saying in at least one reasonable interpretation is not: provide current speed and heading data to the teleoperator or remote server; but provide a potential speed, headings and even trajectory to a teleoperator or remote server. For that, see Herbach, Fig. 9, item 936. In that figure, a vehicle, AV 810, contacts an “expert” at an “assistance center.” According to col. 16, lines 56-58, the “expert” at the “assistance center” can be a human, a computer, or a combination of both. According to col. 16, lines 5-6, the autonomous vehicle AV 810 can send a proposed trajectory 936 to the assistance center. See also, Fig. 10, step 1052.).
providing the range to the remote support server to enable the remote support server to generate a representation of the range of vehicle kinematic parameters on a display of a workstation operated by the remote teleoperator (see col. 22, lines 22-37 for the expert at the assistance center utilizing a graphical user interface, GUI, to see trajectories. This is in the context of Figs. 15A-C. See also the discussion about Fig. 15B in col. 25, lines 16-60, which proves that the expert at the assistance center can see the kinematic parameters sent by the AV.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yang, Cohen, Ferguson, and Cheng, to add the additional features of determining, based on the vehicle motion state and the one or more obstacles, a range of vehicle kinematic parameters that can be applied to avoid the collision with the one or more obstacles; and providing the range to the remote support server to enable the remote support server to generate a representation of the range of vehicle kinematic parameters on a display of a workstation operated by the remote teleoperator, as taught by Herbach. The motivation for doing so would be to avoid a hazardous condition, such as a collision. In Fig. 15B, for example, Herbach seeks to avoid a collision with a bovine crossing the road. Since Yang and Ferguson also teach remote teleoperation for the sake of safety, the three dovetail together well. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination is especially obvious because Cheng at least strongly teaches toward what Herbach more explicitly teaches. For example, see paragraph 0044 of Cheng for the autonomous vehicle maintaining its current trajectory or decelerating to a stop. See paragraph 0019 for the vehicle determining its road speed, and wheel angle, as well as brake position. See paragraph 0016 for the autonomous vehicle uploading “a video feed to the remote server”. Furthermore, Cohen teaches in paragraphs 0228-0230 that a system may decide a vehicle should move over or decelerate due to an object entering the roadway. 

Regarding claim 17, Yang, Cohen, Ferguson, and Cheng teach the non-transitory computer-readable storage medium of claim 15.
For the rest of the rejection of claim 17, please see the rejection of claim 3 which is substantially similar. 


Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Cohen in further view of Ferguson in further view of Cheng, in further view of Kobilarov (U.S. Pat. No. 10,831,210 B1).

Regarding claim 12, Yang, Cohen, Ferguson, and Cheng teach the method of claim 1.
Yet Yang, Cohen, Ferguson, and Cheng do not further teach:
A method wherein determining the speed limit comprises: 
obtaining, from the remote support server, an array of precomputed speed limits across a range of steering angles for each of a road segments; and 
determining the speed limit based at least in part on the precomputed speed limits.  
However, Kobilarov teaches:
A method wherein determining the speed limit comprises:
obtaining, from the remote support server (see col. 9, line 66 – col. 10, line 3), an array of precomputed speed limits across a range of steering angles for each of a road segments (see the 35 USC 112(a) rejection for “vehicle locations,” which will be interpreted as road segment. A broad reasonable interpretation of this claim is that a vehicle can be traveling through a road made up of nodes that join pieces of the road together. In each segment, a range of steering angles is devised. These can be possible trajectories, since steering angles correspond to trajectories in non-slip conditions. For each of these steering angles a speed limit is determined. This is performed for another road segment. Thus, for a plurality of road segments, a range of steering angles (or trajectories) is devised, and then a range of speed limits for each steering angle (or trajectory) is computed. For that in the prior art, see Kobilarov. In the drawing of the road in Fig. 3, a road segment can be considered to be a straight section at the beginning, with another segment, the curved section, following it. Alternatively, the road section could be as finely graded as each strip of the lane marker, or finer. All these would conform to the mesh discussed in the specification of the present application. See Kobilarov, Fig. 3, step 302 for determining various trajectories, called actions, items 314 and 316. Each potential trajectory includes a range of steering angles in each road segment. See col. 16, lines 59 – col. 17, line 5 for the trajectories being generated “based on” “static and/or dynamic obstacles” and a “maximum longitudinal…velocity…[so] that the wheels do not slip”); and 
determining the speed limit based at least in part on the precomputed speed limits (the actions 314 and 316 are determined by the decision planner component 232. According to col. 8, lines 3-12, the component 232 can guide the autonomous vehicle 202 along one of the routes the coincide with a generated actions. Since col. 16, lines 59 – col. 17, line 5 mentions “maximum longitudinal…velocity…[so] that the wheels do not slip” the implication is that the vehicle will not be guided faster than this. A maximum speed, or speed limit, has been established, but the vehicle could go slower.)  
In summary, Kobilarov teaches the limitations of this claim, and Kobilarov dovetails very well with Yang and Ferguson. This is true especially since Yang teaches that a vehicle can travel “equal to or lower than the advisory speed limit”. Since Kobilarov determines a maximum velocity at which the vehicle will not skid during a trajectory, this is very much like Yang’s advisory speed limit. Yang explicitly adds what is strongly implicitly taught in Kobilarov, which is that a “maximum” velocity is just that, a maximum. It is not always the actual speed. In fact, looking at the various actions in Fig. 3 of Kobilarov it is likely that the vehicle’s speed is not always the same throughout the curves. Cheng also teaches performing operations based on a “roadway segment” in at least paragraph 0024.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yang, Ferguson, and Cheng to add the additional features of determining the speed limit comprises: obtaining, from the remote support server, an array of precomputed speed limits across a range of steering angles for each of a plurality of road segments; and determining the speed limit based at least in part on the precomputed speed limits, as taught by Kobilarov. The motivation for doing so would be to avoid a hazardous condition, such as a collision, while at the same time not slipping because of an avoidance maneuver, as recognized by Kobilarov (see col. 16, lines 59 – col. 17, line 5).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 25, see the rejection of claim 12, which is substantially similar. 

Allowable Subject Matter
Claims 13 and 21 are allowable. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 13, Kobilarov teaches:
A method for precomputing speed limits for operating a vehicle during a teleoperation session (for teleoperation see col. 9, line 66 – col. 10, line 3), the method comprising: 
obtaining, by a remote support server, a regional map of an area of the vehicle (see col. 5, line 66 – col. 6 line 8. See Fig. 2 for the localization device 220 being connected to the cloud 246.); 
modeling road segments of the regional map including positions of obstacles (see col. 6, lines 15-39 and Fig. 3 for various objects on road segments.); 
generating, based at least in part on the network latency information and modeled vehicle kinematics, an array of initial vehicle speed limits for each of the road segments over a range of steering angles (in the present application, paragraph 0040 teaches that “the speed limit may adjust dependent on current network conditions to account for varying latency”. Paragraph 0049 teaches that a speed may be determined for a road segment, and then the system may “further adjust vn”. Therefore, there is an initial vehicle speed limit and a further one. Apparently, even the initial one can be set based on latency information. In terms of teaching an “array” of vehicle speed limits based in part on latency information, the specification does not state this explicitly, because the specification only says that the speed limit may be adjusted based on latency. The concept the applicant presents here appears to be that this teaching can be combined with the array taught earlier in the specification. Based on this same combination, any art that teaches adjusting a speed based on latency can reasonably be combined with art that teaches an array of speed limits. With that in mind, see Kobilarov, the drawing of the road in Fig. 3. In Fig. 3, a “road segment” can be considered to be the straight section at the beginning, with another road segment, the curved section, following it. Alternatively, the road section could be as finely graded as each strip of the lane marker, or finer. All these would conform to the mesh discussed in paragraph 0049 of the specification of the present application, where the term road segment is drawn from. See Kobilarov, Fig. 3, step 302 for determining various trajectories, called actions, items 312, 314, and 316. Each potential trajectory includes a range of steering angles in each road segment. See col. 16, lines 59 – col. 17, line 5 for the trajectories being generated “based on” “static and/or dynamic obstacles” and a “maximum longitudinal…velocity…[so] that the wheels do not slip” The “maximum” velocity for an action can be considered its speed limit. Since multiple trajectories involving multiple steering angles are shown, multiple speed limits are taught.), 
the initial vehicle speed limits representing a speed at which the vehicle traversing a given road segment at a given steering angle can be decelerated in time to avoid a collision with the obstacles in response to an emergency braking command from a teleoperator (see Kobilarov, Fig. 3 and first action 312. In this action, as taught in col. 16, line 38-58, the first action includes host vehicle 306 staying in its lane and “slowing to a stop behind object 310.” That section goes on to teach that Fig. 3 and action 312 relates to “the geometry of the road 308 and…based on the objects 310 and 318 in the environment. For col. 16, lines 49-50 for the action being a teleoperation action. Fig. 3 is just an example, the stalled vehicle could have been located anywhere, and there could have been several. Multiple actions may have led to a full stop.); 5
Yet Kobilarov does not appear to explicitly further teach:
obtaining network latency information indicative of latency introduced under detected or predicted network conditions that affects a time for sensor data to be transmitted to the remote support server and for control signals to be transmitted from the remote support server to the vehicle; 
generating, based at least in part on the network latency information and modeled vehicle kinematics, an array of initial vehicle speed limits for each of the road segments over a range of steering angles.
determining respective mappings of the steering angles for traveling between pairs of connected road segments; 
generating an adjusted array of vehicle speed limits by determining for each of the pairs of the connected road segments, whether a difference between the initial vehicle speed limits exceeds a deceleration limit, and responsive to the difference between the initial vehicle speed limits exceeding the deceleration limit in a given pair of road connected segments, adjusting a speed limit for a first road segment of the given pair of connected road segments to a slower speed limit; and 
providing the adjusted array of vehicle speed limits to the vehicle.  
However, Cheng teaches:
obtaining network latency information indicative of latency introduced under detected or predicted network conditions that affects a time for sensor data to be transmitted to the remote support server and for control signals to be transmitted from the remote support server to the vehicle (see Cheng paragraph 0024 for a system that builds a historical cellular network performance map containing information on cellular network performance, “specifically, latency.” The map is then used “to predict cellular network performance along this roadway segment and to adjust tele-operator event sensitivities, data transmission allocation, and/or motion planning functions, etc. based on the cellular network performance predictions”. See paragraph 0005 for the performance of the cellular network being related to the “transmitting sensor data to a remote server” and commands being “received from a tele-operator”.); 
generating, based at least in part on the network latency information and modeled vehicle kinematics, an array of initial vehicle speed limits for each of the road segments over a range of steering angles (see Cheng paragraph 0024 for a system that builds a historical cellular network performance map containing information on cellular network performance, “specifically, latency.” The map is then used “to predict cellular network performance along this roadway segment and to adjust tele-operator event sensitivities, data transmission allocation, and/or motion planning functions, etc. based on the cellular network performance predictions”. See paragraph 0005 for the performance of the cellular network being related to the “transmitting sensor data to a remote server” and commands being “received from a tele-operator”. See paragraph 0019 for detecting surrounding “objects” and determining a “navigational action—such as including…road speed, acceleration, or deceleration”. See paragraph 0041 for “reducing a maximum absolute or relative speed of the autonomous vehicle as local cellular network performance degrades”. See paragraph 0042 for when latency increases, the autonomous vehicle can reduce its speed in order to decrease a distance traversed by the autonomous vehicle over a period of time from transmission of sensor data by the autonomous vehicle to receipt of these data at the tele-operator portal, thereby reducing impact of this latency.” See paragraph 0013 for this being “to avoid a collision”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kobilarov, to add the additional features of generating, based at least in part on the network latency information initial vehicle speed limits, as taught by Cheng. The motivation for doing so would be to use latency to manage sensor transmission to avoid a collision, as recognized by Cheng (see paragraph 0013). The applicant combines paragraphs 0040 and 0049 of the present specification to arrive at this claim. In the same way, the examiner has combined art that teaches latency and art that teaches arrays. Teaching that a speed limit can be determined based on latency can logically be combined with a teaching of an array of speed limits.
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
Yet neither Kobilarov nor Cheng, nor any other prior art of record teaches:
determining respective mappings of the steering angles for traveling between pairs of connected road segments; 
generating an adjusted array of vehicle speed limits by determining for each of the pairs of the connected road segments, whether a difference between the initial vehicle speed limits exceeds a deceleration limit, and responsive to the difference between the initial vehicle speed limits exceeding the deceleration limit in a given pair of road connected segments, adjusting a speed limit for a first road segment of the given pair of connected road segments to a slower speed limit; and 
providing the adjusted array of vehicle speed limits to the vehicle.  
Claim 13 is based at least on paragraph 0049 of the specification. The prior art, alone or in combination, does not teach at least all the limitations of the claim. Therefore, in light of the whole invention, claim 13 is allowable. Close prior art of record includes: 
Jang et al. (US2017/0341660 A1) teaches in Fig. 2a a system for determining a speed profile for a link in a travel network, determining whether the speed profile requires a deceleration over a threshold, and if so, replacing that speed with a different speed to smooth the passage between adjacent links. This is suggestive of what the present application teaches. Yet, the present application expands this across an “array” of potential steering angles and trajectories. Combining the generation of an array of trajectories and steering angles with smoothing their speeds is not obvious. Jang does not suggest that the teachings in Jang’s disclosure can be expanded to include smoothing over an array of vehicle speed limits and steering angles. The Supreme Court ruled in the KSR case that obviousness can be established when “a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” [KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 82 USPQ2d 1385 (Supreme Court 2007)]. Yet in combining Jang with other references we do not have such an obvious fit. If Jang taught smoothing speeds across multiple trajectories for a single pair of connected road segments and another reference taught multiple trajectories for a single pair of connected road segments, the combination would be obvious. But  that is not the case here. Jang does not teach smoothing over multiple trajectories. That is a novel idea. Therefore, the applicant of the present application must be awarded patent protection. 
Zhao et al. (US2020/0273197 A1) teaches in paragraph 0009 updating a vehicle speed limit and steering angle for each road segment but does not teach doing this for an array of steering angles across a pair of road segments. 
Sakakibara (JP4221840 B2) teaches in paragraph 0008 determining road segments in two adjacent nodes and then determining a road turning angle between them. Then in paragraph 0042 a deceleration map is set based on the traveling state and traveling environment. Yet, Sakakibara does not teach determining a plurality of angles for a given road angle and then determining the speed limit for each of the possible steering angles. 
Kentley  (U.S. Pat. No. 9,517,767 B1) teaches in Fig. 2A, receiving a trajectory based on an external environment. Yet Kentley does not teach an array of speed limits for an array of steering angles. 
Bai et al. (US2018/0096605 A1) teaches in Figs. 6-8 plotting a vehicle trajectory over adjacent road segments. But Bai does not teach plotting a plurality of trajectories and steering angles and determining speed limits for each.  
Takahashi et a. (US2020/0164870 A1) teaches a system in which pairs of road segments (See Fig. 1, section “straight” and from a to b) in which a trajectory is determined based on limiting the acceleration or deceleration of the vehicle as it enters a section from b to c (see Figs. 2 and 3). However, Takahashi does not teach determining the speed limits for entering a segment for an array of steering angles. Furthermore, Takahashi starts with a straight section and is limited to just what happens when entering the section that starts with b. Therefore, Takahashi does not teach initial speed limits based on a range of steering angles. 
Talamonti (US2018/0286242 A1) teaches generating multiple trajectories (see Fig. 5, items 516, 518, and 522), across road segments (X0). Paragraph 0047-0048 teach that these “virtual path polynomials” or virtual trajectories can  be determined such that the deceleration or acceleration stay within certain limits to keep the occupants comfortable. Yet Talamonti does not teach changing the speed limit of the initial segment to in response to determining that the difference between the maximum allowed speeds exceeding the deceleration limit in a given pair of road segments.
Grimm et al. (US2016/0133131 A1) teaches causing a vehicle to “automatically slow down…in the case of an upcoming curve which cannot safely be negotiated under current friction conditions.” But this is not done over a range of potential steering angles. 
Hoedt et al. (US2019/0143974 A1) teaches in Fig. 2 and paragraphs 0033-0035 that a vehicle’s path through a turn can be optimized. As taught in paragraph 0032 a reference line 1 extends along a center line of a lane 6 that connects a beginning and end. A distance value 11, which essentially controls how tight to take the corners, can be controlled by a knob and set to “at least three different positions.” As taught in paragraph 0033, once the line is set, an overall trajectory is plotted to reduce driving  time, i.e. maximize speed. Paragraph 0034 teaches that another driving path 3 can be calculated in a second optimization method in which lateral acceleration and longitudinal speed are restricted to maximums. So, as taught in Fig. 2 and paragraph 0035, there are “three possible courses of a driving path 3 in a section of a turn”. While Hoedt seems close to claim 12, Hoedt does not teach determining “an array of precomputed speed limits across a range of steering angles for each of a plurality of” road segments. Rather Hoedt teaches determining a range of paths, which could be interpreted as having a range of steering angles” for a plurality of road segments, but does not determine a speed limit for each of these paths 3, 12, and 13. 

Claim 21 is also allowable. The prior art, alone or in combination, does not teach at least all the limitations of claim 21. Therefore the claim is allowable. 
Claim 21 recites:
A non-transitory computer-readable storage medium storing instructions for precomputing speed limits for operating a vehicle during a teleoperation session, the instructions when executed by a processor causing the processor to perform steps including: 
obtaining, by a remote support server, a regional map of an area of the vehicle; 
modeling road segments of the regional map including positions of obstacles; 
obtaining network latency information indicative of latency introduced under detected or predicted network conditions that affects a time for sensor data to be transmitted to the remote support server and for control signals to be transmitted from the remote support server to the vehicle; 
generating, based at least in part on the network latency information and modeled vehicle kinematics, an array of initial vehicle speed limits for each of the road segments over a range of steering angles, 
the initial vehicle speed limits representing a speed at which the vehicle traversing a given road segment at a given steering angle can be decelerated in time to avoid a collision with the obstacles in response to an emergency braking command from a teleoperator; 
determining respective mappings of the steering angles for traveling between pairs of connected road segments; 
generating an adjusted array of vehicle speed limits by determining for each of the pairs of the connected road segments, whether a difference between the initial vehicle speed limits exceeds a deceleration limit, and responsive to the difference between the initial vehicle speed limits exceeding the deceleration limit in a given pair of connected road 9segments, adjusting a speed limit for a first road segment of the given pair of connected road segments to a slower speed limit; and 
providing the adjusted array of vehicle speed limits to the vehicle.  
Close prior art to claim 21 includes the same art cited in the allowance of claim 13. Claim 21 is allowed for at least the same reasons as claim 13. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sergeev (US2018/0211394 A1) teaches a vehicle that detects objects in and out of the roadway. According to paragraph 0038, the object can be classified as a stationary object or a dynamic object, regardless of whether or not it is in the roadway.  According to paragraph 0042 and Fig. 2c, object 8 is identified as a stationary object when its relative movement with respect to a host vehicle is essentially fixed. 
Hatano et al. (US2017/0329330 A1) teaches at least an automatic driving control system. The system can generate multiple trajectories, as seen in Fig. 11 and discussed in paragraph 0098. See paragraph 0008 for setting speed limits for each route. See paragraph 0096 for recognizing obstacles. 
Kim et al. (US2016/0129907 A1) teaches a system that recognizes obstacles, generates paths, and sets velocities for each candidate path profile. See at least Fig. 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/DONALD J WALLACE/Primary Examiner, Art Unit 3665